Citation Nr: 0912334	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  08-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include chondromalacia and degenerative 
changes status post meniscus repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that, in pertinent part, denied 
service connection for degenerative changes of the right 
knee, status post meniscal repair.


FINDING OF FACT

Prior to issuing a decision on the merits of the Veteran's 
claim of entitlement to service connection for a right knee 
disability, to include chondromalacia and degenerative 
changes status post meniscus repair, the Board received 
notice that the Veteran died in March 2009, during the 
pendency of the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Board received notice 
that the Veteran died on March [redacted], 2009.  

As a matter of law, appellants' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  See 38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


